Citation Nr: 1219668	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  06-15 609	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating higher than 40 percent for lumbosacral strain, including on an extra-schedular basis and considering whether additional compensation (namely, a separate rating) is warranted for associated radiculopathy of the left lower extremity.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), also including on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1978.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2008 the Board remanded these two remaining claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  In September 2010, the Board again remanded these claims to have the Veteran reexamined to reassess the severity of his low back disability and for an opinion concerning his employability and purported entitlement to a TDIU.  After resultantly having him reexamined in November 2010, the AMC issued a supplemental statement of the case (SSOC) in September 2011 continuing to deny the claims, so they are again before the Board.

FINDINGS OF FACT

1.  The Veteran has what amounts to severe limitation of motion of his thoracolumbar spine on account of his low back disability, but not ankylosis, and despite his contention of having experienced as many as 30 incapacitating episodes within the last 12 months, bed rest has not been prescribed by a physician so, by definition, he has not experienced any incapacitating episodes.

2.  However, there is competent and credible evidence indicating he has radiculopathy of his left lower extremity as a result of this service-connected low back disability, although it is characterized at most by mild incomplete paralysis of the sciatic nerve.

3.  He has not worked since January 2005, so for the last several years, and there is competent and credible evidence in the file - including the opinion of the VA compensation examiner that most recently examined him in November 2010, suggesting the low back disability renders him incapable of returning to the workforce and working in a job that is substantially gainful versus just marginal.


CONCLUSIONS OF LAW

1.  The criteria are not met for a schedular rating higher than 40 percent for the low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2011); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5237, 5243 (effective September 26, 2003).

2.  But the criteria are met for a separate 10 percent disability rating, though not higher, for the associated radiculopathy of the left lower extremity.  38 C.F.R. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.14, 4.124a, DC 8520 (2011).

3.  The criteria also are met for referral of these claims to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of whether a higher rating is warranted for the low back disability or a TDIU on an extra-schedular basis.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether this claim has been properly developed for appellate review.  The Board will then address this claim on its underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error nonetheless must be examined in the context of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).


The Veterans Court further held in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), that for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.

It since has been held that, after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment, is found in an increased rating claim, the appellant's burden to demonstrate prejudice, at the Court (CAVC) level, does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in March 2003, October 2004, February 2005 and June 2008.  The letters, especially in combination, informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  Moreover, the June 2008 letter also complied with Dingess by discussing the "downstream" disability rating and effective date elements of the claim.  And of equal or even greater significance, after providing that additional Dingess notice, the RO/AMC readjudicated the claim in the SSOCs issued in March 2010 and September 2011 - including considering the additional evidence received in response to that additional notice.  So any arguable timing defect in the provision of that additional notice has been rectified ("cured").  See again Mayfield IV and Prickett, supra.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of the claim that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO and AMC obtained his service treatment records (STRs), service personnel records (SPRs), VA treatment records, Social Security Administration (SSA) records, private treatment records, and arranged for VA compensation examinations in January and March 2005 and in November 2010 (following and as a result of the Board's September 2010 remand) to assess and then reassess the severity of this service-connected low back disability.  The record is inadequate and the need for a more contemporaneous examination occurs only when the evidence indicates the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2011).  Here, the most recent VA compensation examination was in November 2010, so relatively recently.  
Moreover, the report of that evaluation contains all the findings needed to properly evaluate this disability.  38 C.F.R. § 4.2.  Another examination to evaluate the severity of this disability is unwarranted under the circumstances presented.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The mere passage of time since that November 2010 examination, or any otherwise adequate examination, does not necessitate yet another examination merely as a matter of course.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  The Board also is satisfied as to compliance with the instructions of its remands of this claim in May 2008 and September 2010, including in terms of obtaining the information needed to address the applicable rating criteria.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and that appellate review may proceed without prejudicing the Veteran.

II.  Increased-Rating Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where, as here, entitlement to compensation already has been established and an increase in the assigned evaluation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, that said, the Court has held that in determining the present level of disability for any increased-evaluation claim, the Board must consider whether to "stage" the rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim for a higher rating was filed - so here, since June 2003 - until VA makes a final decision on the claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) (2011).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

When evaluating musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which there is functional loss due to pain, weakness, premature or excess fatigability, or incoordination, assuming these factors are not already contemplated by the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Indeed, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, No. 09-2873, 2011 WL 3346827, at *4 (Vet. App. Aug. 4, 2011) (emphasis added).  But that said, although pain may cause functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id., at *11; see 38 C.F.R. § 4.40.


In the January and May 2005 decisions on appeal, the RO confirmed and continued the 40 percent rating for the Veteran's low back disability - which, until the time of those decisions, previously had been rated under the former 38 C.F.R. § 4.71a, DC 5295.  That former DC had provided for a 40 percent rating when there was "severe" lumbosacral strain with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or so some of the above with abnormal mobility on forced motion.  The RO's immediately preceding decision in June 2003, which had increased the rating for this disability from 20 to 40 percent, had acknowledged the Veteran had that extent of symptoms.  40 percent was the highest possible rating under the former DC 5295, however, and the RO determined he did not have intervertebral disc syndrome (IVDS) with incapacitating episodes having a total duration of at least six weeks during the past 12 months to warrant an even higher rating.  Relatively shortly before that earlier decision, effective September 23, 2002, the rating criteria for IVDS had been revised to evaluate it (preoperatively or postoperatively) based on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.

And not very long after that June 2003 decision, as of September 26, 2003, IVDS was rated under either the General Rating Formula for Diseases and Injuries of the Spine (DCs 5235-5242) or under the Formula for Rating IVDS Based on Incapacitating Episodes (DC 5243).

Under DC 5243, this disability as mentioned is rated according to the number of incapacitating episodes a person has had in the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See Note (1) to DC 5243.  

A 10 percent rating is assigned for incapacitating episodes having a total duration between 1 to 2 weeks during the past 12 months; a 20 percent rating is assigned for incapacitating episodes having a total duration between 2 to 4 weeks during the past 12 month period; a 40 percent rating is assigned for incapacitating episodes having a total duration between 4 to 6 weeks during the past 12 month period; and a 60 percent rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating IVDS Based on Incapacitating Episodes.

Otherwise, under 38 C.F.R. § 4.71a, DCs 5235 to 5242, spine disorders are to be rated under the General Rating Formula for Diseases and Injuries of the Spine on the basis of limitation of motion.  Under this alternative method, a 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A higher 60 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine, whereas a 100 percent rating requires unfavorable ankylosis of the entire spine (that is, when also considering the adjacent cervical segment).

So, as is apparent, to receive a rating higher than 40 percent under DCs 5235-5242, there not only has to be ankylosis, but it also has to be unfavorable and not favorable.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999) and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Note (5) to DCs 5235-5242 indicates that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar (thoracic and lumbar) spine, or the entire spine when considering all of these segments is fixed in flexion or extension.  Fixation of a spinal segment in the neutral position (0 degrees) always represents favorable ankylosis.

Normal range of motion of the combined thoracic and lumbar (i.e., thoracolumbar) segment of the spine is forward flexion to 90 degrees; backward extension to 30 degrees; right and left lateral flexion to 30 degrees; and rotation to the right and left sides to 30 degrees.  See 38 C.F.R. § 4.71a, Plate V.

The Veteran had a VA compensation examination in January 2005 to determine the then current severity of his low back disability.  The examiner reviewed the claims file for the pertinent medical and other history.  During the examination, the Veteran complained of low back pain and a shooting numbness into his left lower extremity.  He used a back brace periodically and reported weight loss, dizziness, malaise, visual disturbances, and weakness.  The examiner noted tenderness at L1-L2 and over the left S1 joint.  There were no spasms.  The examiner also noted a positive straight leg raise on the left at 10 degrees, with positive Lasegue's sign.  Range-of-motion testing revealed 75 degrees of flexion, 10 degrees of extension, 10 degrees of left lateral flexion; 25 degrees of right lateral flexion, and 20 degrees of left and right lateral rotation.  All movements resulted in pain.  A neurologic examination of the lower extremities found distal sensation was intact, but left ankle weakness was observed.  The examiner diagnosed lumbar spondylosis with left lower extremity radiculopathy, with moderate impairment secondary to pain and decreased range of motion.  The examiner described the Veteran's "limitation of motion on repetitive use" as an "increase in pain and slight decrease of range of motion" due to pain, weakness, fatigue, and lack of endurance.  With respect to his occupation, the Veteran was at the time still employed as a shipping clerk.  However, he said that he had experienced 12-15 incapacitating episodes, lasting for 30-45 minutes, and that he had had to take at least 20 days of sick leave.


He had another VA compensation examination in March 2005.  He reported sharp and intermittent pain in his back, stiffness and weakness of the lumbar spine.  He also noted muscle spasms and the use of a back brace.  On physical examination, the examiner found forward flexion to 53 degrees, extension to 16 degrees, left lateral flexion to 22 degrees, right lateral flexion to 30 degrees, left lateral rotation to 25 degrees, and right lateral rotation to 30 degrees, all with pain at the endpoints.  The examiner diagnosed chronic lumbosacral spine strain and spondylosis, with pain, weakness, fatigue and lack of endurance for all ranges of motion with repetitive use.  A neurological examination found normal sensation to pinprick and vibratory sense in the upper and lower extremities, bilaterally.  Coordination was good, and strength was 5/5 in the upper extremities and 4/5 in the lower extremities.  With respect to his occupation, the Veteran indicated he was now unemployed and had been since January 20, 2005, on account of his low back disability.  And even when working, he reportedly had missed over two weeks from work because of his low back disability.  The examiner determined this low back disability (in addition to the other service connected disabilities) would moderately impact the Veteran's ability to procure and follow gainful employment.

Also in support of the claim, the Veteran submitted VA outpatient treatment records dated from July 1996 to December 2006 and private treatment records from Dr. D.M dated from November 1987 to March 2010.  An intervening February 2005 report from Dr. D.M. noted forward flexion to 40 degrees, extension to 10 degrees, right and left lateral flexion to 25 degrees, and right and left lateral rotation to 30 degrees.  There was no indication of additional limitation due to repetitive motion.  The report of a February 2006 VA psychiatric evaluation noted the Veteran's statement that he was no longer working due to his low back disability.  Indeed, this is corroborated by January 2005 and April 2010 letters from his former employer affirming his resignation as a delivery driver due to his low back disability in January 2005.  There are no other objective range-of-motion findings in these VA or private treatment records, however, although they continue to note his complaints of chronic pain and his treatment for his low back disability.

The Veteran was most recently examined for VA compensation purposes in November 2010 to reassess the severity of his low back disability.  He reported severe flare-ups, erectile dysfunction, numbness, paresthesia, leg or foot weakness, and unsteadiness.  He also reported fatigue, weakness, stiffness, pain, decreased motion, and spasms.  He also again described a sharp shooting pain from his low back down into his left lower extremity, characterized by numbness and tingling.  As well, he claimed to have had 30 incapacitating episodes over a 
12-month period.  During the objective physical portion of the examination, range of motion was found to be flexion to 40 degrees, extension to 15 degrees, right and left lateral rotation to 20 degrees, and right and left lateral flexion to 20 degrees.  The examiner reported additional limitation of motion with repetitive use due to pain, indicating flexion was reduced to by 5 degrees to 35 degrees and that right and left lateral flexion also was reduced by 5 degrees to 15 degrees, albeit with no change or reduction in extension and right and left lateral rotation.  A neurological examination noted the Veteran's reflexes were all 2+; sensory examination was normal, as was motor examination.  However, the examiner observed a positive Lasegue's sign on the left side.  An electromyograph (EMG) confirmed there was left S1 radiculopathy, though no evidence of diffuse sensorimotor peripheral neuropathy in either the left or the right lower extremity.  The examiner diagnosed chronic lumbosacral strain and spondylosis with left S1 radiculopathy.

With respect to employment, the examiner reaffirmed that the Veteran had been unemployed since January 2005, when he was a truck driver.  The examiner determined the Veteran's low back disability had a moderate-to-severe impact on his usual daily activities, explaining that he would not be able to do physical work 8 hours a day, 5 days a week.  The examiner added that the Veteran also may be limited from sedentary employment involving prolonged sitting and/or frequent/prolonged standing or walking.  Therefore, according to this examiner, the Veteran's medical condition would have a "substantial" affect on his ability to work (engage in gainful employment).


The Veteran admittedly has what amounts to "severe" limitation of motion of his thoracolumbar spine on account of his low back disability - and, in particular, because of the extent of his pain.  This is evidenced by the fact that, when considering his pain, he has only approximately 1/2 of normal range of motion on forward and lateral flexion.  But the fact remains that he does not have ankylosis, much less the unfavorable versus favorable variety, which, as mentioned, according to Note (5) in DCs 5235-5242, requires his entire spine or entire thoracolumbar spine to be "fixed in flexion or extension...."  This clearly is not the case here, however, as he still has quite a bit of quantifiable range of motion even on forward and lateral flexion, certainly on backward extension and right and left rotation.  He therefore does not satisfy the requirements for the higher 50 and 100 percent ratings under DCs 5235-5242.

Moreover, despite his contention of having experienced as many as 30 incapacitating episodes within the last 12 months, there is no indication that bed rest has been prescribed by a physician.  So, by definition, he has not experienced any incapacitating episodes of the type contemplated by DC 5243.

There is, however, competent and credible evidence indicating he has radiculopathy of his left lower extremity as a result of this service-connected low back disability, although it is characterized at most by mild incomplete paralysis of the sciatic nerve.  He thus is entitled to additional compensation (namely, a separate 10 percent rating) under DC 8520.  In addition to considering the orthopedic manifestations of this low back disability, VA regulations also require that consideration be given to any associated neurological abnormalities.  See Note (1) to DCs 5235-5242.  DCs 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  38 C.F.R. § 4.124a.  Paralysis is rated as complete or incomplete paralysis.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked musclar atrophy.  Id.  And an 80 percent rating is warranted with complete paralysis of the sciatic nerve (the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for "complete paralysis" given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.  Id.

The Board finds that a separate 10 percent rating is warranted for relatively "mild" radiculopathy of the left lower extremity under DC 8520 based on the Veteran's consistent reports of numbness and tingling sensations extending from his low back down into his left leg.  Indeed, he complained of this shooting pain, tingling and numbness in his left leg during all three of his VA compensation examinations, and the January 2005 and November 2010 VA examiners objectively confirmed, including in their diagnoses, that he has left side S1 radiculopathy.  One of the reasons for remanding this claim in September 2010, for that most recent November 2010 VA examination, was to determine whether this left lower extremity radiculopathy was, in fact, associated with the service-connected low back disability (lumbosacral strain).  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (indicating VA adjudicators must be able to distinguish, by competent and credible evidence, the extent of symptoms and impairment that are due to service-connected disability from that which is not and, instead, the result of other unrelated factors or causes.  If this cannot be determined, then 38 C.F.R. §§ 3.102 and 4.3 dictate this doubt be resolved in the Veteran's favor and these symptoms and impairment attributed to the service-connected disability).  When commenting on the Veteran's lumbosacral strain, the November 2010 VA examiner confirmed he had observed tenderness and spasm and limited range of motion, and that X-rays had shown spondylosis and that EMG or nerve conduction velocity (NCV) testing of the lower extremities had shown S1 left radiculopathy.  So this examiner, in effect, has associated this left lower extremity radiculopathy with the 
service-connected low back disability; he certainly has not disassociated the two.


However, the higher 20 percent rating is not warranted under DC 8520 for this left lower extremity radiculopathy (rather than the 10 percent rating) because the Veteran's neurological symptoms are not shown to be moderate in degree versus relatively mid.  See 38 C.F.R. § 4.124a.  He had full sensation, normal reflexes, and intact sensations during all three of his VA compensation examinations.  So while he is entitled to a separate 10 percent rating under DC 8520, he is not entitled to any greater rating under this code.  Further, no other neurologic abnormalities have been associated with his low back disability like bowel or bladder impairment, etc., so additional ratings are not warranted for that.


ORDER

The claim for a schedular rating higher than 40 percent for the low back disability is denied.

However, a separate 10 percent rating is granted for the associated radiculopathy of the left lower extremity, subject to the statutes and regulations governing the payment of VA compensation.


REMAND

The Veteran has not worked since January 2005, so for the last several years, and there is competent and credible evidence in the file - including the opinion of the VA compensation examiner that most recently examined him in November 2010, suggesting the low back disability renders him incapable of returning to the workforce and working in a job that is substantially gainful versus just marginal.  To reiterate, when referring to the affect this low back disability has on the Veteran's employability, this most recent VA compensation examiner confirmed there would be impact on both his ability to do physical and sedentary work and, therefore, that his medical condition "would have a 'substantial' affect on his ability to work (engage in gainful employment)."

Hence, at the very least, there is suggestion of exceptional or unusual circumstances, namely, marked interference with employment, meaning above and beyond that contemplated by the 40 percent schedular rating assigned for this low back disability and the additional 10 percent rating now also assigned for the associated left lower extremity radiculopathy, to warrant referring this case for extra-schedular consideration under the special provisions of 38 C.F.R. § 3.321(b)(1).  See also Thun v. Peake, 22 Vet. App. 111 (2008).

But as also concerning the claim for a TDIU, even with the additional 10 percent rating he now has for the associated radiculopathy of his left lower extremity, the Veteran does not have a high enough total rating (meaning of at least 70 percent) to warrant consideration of this claim under 38 C.F.R. § 4.16(a).  However, the mere fact that the November 2010 VA compensation examiner suggested that all forms of substantially gainful employment are precluded invokes the need to also consider the special extra-schedular provisions of 38 C.F.R. § 4.16(b).

The Court (CAVC) has recognized that "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) . . . and for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  The former requires marked interference with employment; whereas the latter requires evidence of unemployability.  Id.; see again also Thun v. Peake, 22 Vet. App. 111 (2008) ("[E]xtraschedular consideration [under § 3.321] may be warranted for disabilities that present a loss of earning capacity that is less severe than one where the Veteran is totally unemployable.")

But the Veteran need not even be totally unemployable to warrant consideration of a TDIU.  Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there is a need to discuss whether the standard delineated in the controlling regulations is an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  As further observed by VA's General Counsel, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.

A claim for a TDIU "presupposes that the rating for the [service-connected] condition is less than 100 [percent], and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a Veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but as mentioned not to his age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  See also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); and Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

Here, the Veteran is currently service connected for the low back disability, rated at 40 percent; dysthymic disorder, rated at 30 percent; tinnitus, rated at 10 percent; left lower extremity radiculopathy, also rated at 10 percent; and myositis officicans of the right femur, otitis media of the left ear, scar on the right thigh, erectile dysfunction, and left ear hearing loss, all rated at 0 percent (i.e., noncompensable).  So his combined rating for these disabilities is 60 percent.  See 38 C.F.R. § 4.25.

Accordingly, even with the grant of this additional 10 percent rating for the associated radiculopathy in his left lower extremity, he still does not satisfy the threshold minimum rating requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU because, while he does have at least one service-connected disability rated as at least 40-percent disabling (his low back disability), he does not have a combined rating of at least 70 percent.  Therefore, he must avail himself to the special provisions of § 4.16(b) that alternatively permit granting this benefit on an extra-schedular basis.

The Board is precluded from assigning an extra-schedular rating in the first instance, regardless of whether it is under 38 C.F.R. § 3.321(b)(1) or § 4.16(b), having instead to refer the matter to the Under Secretary for Benefits or the Director of Compensation and Pension Service for this initial consideration when the issue either is expressly raised or otherwise warranted by the record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

And the VA compensation examiner's November 2010 medical opinion and the other evidence in the file, including the two statements from the Veteran's former employer, indicate the requirements are met for this special extra-schedular consideration.

Accordingly, the claims are REMANDED for the following action:

1.  In light of the November 2010 VA compensation examiner's opinion, and the other evidence in the file that includes the two statements from the Veteran's former employer, refer this case to the Under Secretary for Benefits or the Director of Compensation and Pension (C&P) Service for consideration of whether an extra-schedular rating is warranted for the low back disability under 38 C.F.R. § 3.321(b)(1) or an extra-schedular TDIU under 38 C.F.R. § 4.16(b).

2.  If these claims are not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


